Citation Nr: 1111098	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-49 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for the claimed disabilities.

A video conference hearing was held in August 2010 with the Veteran in Des Moines, Iowa, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Hearing Loss and Tinnitus

The Veteran served as a radio communications analyst, and also reported noise exposure from the firing range and aircraft on the flight line.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).

Service treatment records are negative for any complaints, treatment, or diagnoses of sensorineural hearing loss or tinnitus.  The Board notes that the Veteran was seen in January 1975 for hearing loss due to cerumen impaction.

During the Veteran's enlistment examination in December 1972, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
5
0
5
5

During the Veteran's January 1976 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Veteran was afforded a VA examination in May 2008 and was diagnosed with bilateral sensorineural hearing loss.  However, the examiner concluded that current hearing loss was not related to noise exposure in service because the Veteran's hearing was normal at the time of his separation.

The Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In light of the cited case law and the VA opinion in this case, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral ear hearing loss.  The Veteran's claim for tinnitus should also be addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Stomach Condition

Service treatment records reflect that the Veteran was seen in August 1972 for stomach cramps.  He was diagnosed with acute gastroenteritis.  He was seen again for stomach cramps in August 1973; the diagnosis was gastritis.  His separation examination in January 1976 was normal.

Records dated in 2007 show the Veteran was treated for diverticulitis.

The Veteran was afforded a VA examination in June 2008.  The examiner concluded that the Veteran's current abdominal pain and diverticulitis were less likely than not related to his gastroenteritis in service.  She based her conclusion on the fact that the Veteran had one episode of cramping pain in service, then had no further abdominal issues until 2007.

The Board notes that the VA examiner did not take note of the Veteran's second documented complaint of stomach cramps in service in August 1973.  Moreover, the Veteran recently submitted treatment records dated 1985 through 1988 which show complaints and treatment for epigastric distress, nausea, and abdominal pain.  Therefore, a supplemental opinion is required to address this additional evidence and its impact, if any, on the opinion of the examiner.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the May 2008 VA audiological examination in this case.  Upon review, she should provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss and tinnitus is the result of noise exposure in service.  The examiner should review the entire record, particularly the puretone thresholds recorded during service, and provide a complete rationale for all opinions offered.  The examiner should specifically comment on the significance, if any, of any shift in puretone thresholds that occurred during service.  The examiner should also note that normal hearing at separation alone does not always preclude establishing service connection for hearing loss.

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss and tinnitus is related to noise exposure in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss and tinnitus is related to noise exposure in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the June 2008 VA examination in this case.  Upon review of the claims file, to include the Veteran's service treatment records and newly acquired private treatment records from 1985 through 1988, she should provide an opinion as to whether it is at least as likely as not that currently diagnosed diverticulitis was incurred in or otherwise related to service.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed diverticulitis was incurred in or is otherwise related to service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed diverticulitis was incurred in or is otherwise related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


